EXHIBIT 10.1

 

FORM OF

DIRECTOR AND OFFICER

INDEMNIFICATION AGREEMENT

This Director and Officer Indemnification Agreement (as amended or amended and
restated from time to time, this “Agreement”), is made and entered into
effective this ____ day of ___________, 202_, by and between Radius Global
Infrastructure, Inc., a company incorporated in the State of Delaware (together
with its successors and assigns, the “Company”), and

(“Indemnitee”).

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable individuals available;

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability and terms
and conditions of directors’ and officers’ liability insurance have made it
increasingly difficult for public companies to attract and retain as directors
and officers the most capable individuals available;

WHEREAS, the Certificate of Incorporation of the Company (as such may be amended
or amended and restated from time to time, the “Charter”) provides that a
director of the Company shall not be liable to the Company or its stockholders
for monetary damages for breach of fiduciary duty except to the extent that such
exemption from liability or limitation thereof is not permitted by the General
Corporation Law of the State of Delaware (the “DGCL”) and provides for the
indemnification of and advancement of expenses to the Company’s directors and
officers to the fullest extent permitted by applicable law;

WHEREAS, the Bylaws of the Company (as such may be amended or amended and
restated from time to time, the “Bylaws”) provide for the indemnification of and
advancement of expenses to the Company’s directors and officers to the fullest
extent permitted by applicable law;

WHEREAS, the Charter and the Bylaws are not exclusive under the DGCL and the
Company is permitted to make other or additional indemnification and advancement
agreements;

WHEREAS, to promote the Company’s ability to attract and retain qualified
individuals to serve as directors and officers of the Company, the Company
maintains, and will continue to attempt to maintain, directors’ and officers’
liability insurance to protect the Company’s directors and officers from certain
liabilities;

WHEREAS, the Company desires that the Indemnitee serve or continue to serve, as
applicable, as a director and/or officer, as applicable, of the Company;

--------------------------------------------------------------------------------

WHEREAS, to further promote the Company’s ability to attract and retain
qualified individuals to serve as directors and officers of the Company, the
Company desires to provide Indemnitee with specific contractual assurance of
Indemnitee’s rights to indemnification and advancement of expenses to protect
against litigation risks and expenses (regardless, among other things, of any
change in the ownership of the Company or the composition of its Board of
Directors); and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
serving in Indemnitee’s position as a director and/or officer, as applicable, of
the Company.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1.Definitions.

(a)“Beneficial Ownership” shall have the meaning set forth in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended.

(b)“Board of Directors” shall mean the Board of Directors of the Company.  

(c)“Change in Control” shall mean (i) any merger, consolidation, share exchange
or business combination involving the Company or any Subsidiary (as defined
below), in either case, other than a merger, consolidation, share exchange or
business combination (A) of any Subsidiary with and into the Company or (B) in
which less than fifteen percent (15%) of the voting power of the capital stock
or other securities of the Company or any Subsidiary immediately following such
transaction are Beneficially Owned by persons who did not Beneficially Own
capital stock or other securities of the Company or such Subsidiary, as
applicable, immediately prior to such transaction, (ii) any sale, lease,
exchange, transfer or other disposition in a single transaction or a series of
related transactions, of fifteen percent (15%) or more of the assets of the
Company and the Subsidiaries, taken as a whole, (iii) any issuance, purchase or
sale of shares of capital stock or other securities representing fifteen percent
(15%) or more of the voting power of the capital stock or other securities of
the Company or any Subsidiary, including, without limitation, by way of tender
or exchange offer, in a single transaction or a series of related transactions,
(iv) any liquidation, dissolution or winding up of the Company, or (v) any
change in the composition of a majority of the Board of Directors in a single
transaction or a series of related transactions , unless, in each case, such
transaction described in subsections (i) - (v) hereof was adopted and approved
by the members of the Board of Directors (or new or additional members of the
Board of Directors nominated or approved by such directors) in office at the
time of the adoption of this Agreement by the Company.

(d)“Corporate Status” describes the status of an individual who is serving or
has served (i) as a director or officer of the Company, (ii) in any capacity or
service with respect to any employee benefit plan of the Company or any one or
more of the Subsidiaries, (iii) in any capacity or service with request to any
other employee benefit plan at the request of the Company, (iv) as a director,
officer, manager, general partner, trustee, employee or agent of any Subsidiary
at the request of the Company, or (v) as a director, officer, manager, general
partner, trustee, employee, or agent of any other Entity at the request of the
Company.  

2

 

--------------------------------------------------------------------------------

(e)“Court of Chancery” shall mean the Court of Chancery of the State of
Delaware.

(f)“Disinterested Directors” shall mean the directors of the Company who are not
and were not parties to the Proceeding in respect of which indemnification is
sought by Indemnitee.

(g)“Entity” (and more than one, “Entities”) shall mean any corporation, limited
liability company, company limited by shares, partnership (including, without
limitation, any general, limited or limited liability partnership), joint
venture, trust, enterprise, non-profit entity, foundation, association,
organization or other legal entity.

(h)“Expenses” shall mean all fees, costs and expenses reasonably incurred in
connection with any Proceeding (as defined below) or any claim, issue or matter
involved in any Proceeding, including, without limitation, reasonable attorneys’
fees, disbursements and retainers, fees, costs, expenses and disbursements of
experts or expert witnesses, private investigators and professional advisors
(including, without limitation, accountants and investment bankers), court
costs, transcript costs, travel expenses (including, without limitation, the
travel expenses of experts or expert witnesses, private investigators and
professional advisors), duplicating, printing and binding costs, telephone and
fax transmission charges, postage, delivery services, secretarial services and
other disbursements and expenses.

(i)“Independent Counsel” shall mean a law firm or a member of a law firm that is
of outstanding reputation, experienced in matters of corporation law and neither
is as of the date of selection of such law firm or member of such law firm, nor
has been during the period of three (3) years immediately preceding the date of
selection of such law firm or member of such law firm, retained to represent:
(a) the Company or Indemnitee in any material matter (other than with respect to
matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements); or (b) any other party to the
Proceeding or any claim, issue or matter involved in any Proceeding giving rise
to a claim for indemnification under this Agreement.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any law firm or
member of a law firm that, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all fees, costs and expenses, including, without
limitation, reasonable attorneys’ fees, disbursements and retainers, and
Liabilities arising out of or relating to this Agreement or its engagement
pursuant to this Agreement.  For purposes of this definition, a “material
matter” shall mean any matter for which billings exceeded or are expected to
exceed $100,000.

(j)“Liabilities” shall mean liabilities, judgments, damages, losses, penalties,
excise taxes, fines and amounts paid in settlement.

(k)“Proceeding” shall mean any threatened, pending or completed claim, action,
suit, proceeding, litigation, arbitration, mediation, alternate dispute
resolution process, investigation, administrative hearing, or appeal, whether
civil, criminal, administrative, arbitrative

3

 

--------------------------------------------------------------------------------

or investigative, whether formal or informal, including, without limitation, an
action, suit or proceeding initiated by Indemnitee pursuant to Section 11 of
this Agreement to enforce Indemnitee’s rights under this Agreement.

(l)“Subsidiary” (and more than one, “Subsidiaries”) shall mean any Entity in
which the Company Beneficially Owns at least fifty percent (50%) of the voting
power of the capital stock or other securities of such Entity.

2.Services of Indemnitee.  In consideration of the Company’s covenants and
obligations under this Agreement, Indemnitee agrees to serve or continue to
serve, as applicable, as a director and/or officer, as applicable, of the
Company.  This Agreement, however, shall not impose any obligation on Indemnitee
or the Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by applicable law or by other contractual obligations of
Indemnitee, if any.  This Agreement shall not be deemed an employment contract
between the Company (or any other Entity) and Indemnitee.

3.Agreement to Indemnify and Hold Harmless.  Subject to the exceptions contained
in Section 4 of this Agreement, if Indemnitee is or was a party to, or is or was
threatened to be made a party to, or is or was otherwise involved (as a
deponent, witness or otherwise) in, any Proceeding or any claim, issue or matter
involved in any Proceeding by reason of Indemnitee’s Corporate Status,
Indemnitee shall, to the fullest extent permitted by applicable law, be
indemnified and held harmless by the Company against all Expenses and
Liabilities actually and reasonably incurred or paid by or on behalf of
Indemnitee in connection with such Proceeding or such claim, issue or matter
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

4.Exceptions to Indemnification.  Indemnitee shall be entitled to the
indemnification provided in Section 3 of this Agreement in all circumstances
other than the following:

(a)If indemnification is sought by Indemnitee under Section 3 of this Agreement
and it has been adjudicated finally by a court of competent jurisdiction
evidenced by a final non-appealable order that, in connection with any
Proceeding or any claim, issue or matter involved in any Proceeding out of which
the claim for indemnification under this Agreement has arisen, (i) Indemnitee
failed to act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, or (ii) with respect to
any criminal Proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful, Indemnitee shall not be entitled to
indemnification of Indemnifiable Amounts under this Agreement with respect to
such Proceeding or such claim, issue or matter, as applicable;

(b)If indemnification is sought by Indemnitee under Section 3 of this Agreement
and it has been adjudicated finally by a court of competent jurisdiction
evidenced by a final non-appealable order that Indemnitee is liable to the
Company with respect to any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of Indemnitee’s Corporate Status or
any claim, issue or matter involved in any such Proceeding out of which the
claim for indemnification under this Agreement has arisen, Indemnitee shall not
be entitled to Indemnifiable Amounts under this Agreement with respect to such
Proceeding or such claim, issue

4

 

--------------------------------------------------------------------------------

or matter, as applicable, unless the Court of Chancery or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Indemnifiable
Amounts which the Court of Chancery or such other court shall deem proper; and

(c)If indemnification is sought by Indemnitee under Section 3 of this Agreement
and the Company reasonably determines that indemnification of Indemnitee would
violate the securities laws of the United States.

For purposes of this Section 4, including, without limitation and to the fullest
extent permitted by applicable law, in the court adjudication contemplated by
this Section 4, Indemnitee shall be deemed to have acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or with respect to any criminal Proceeding, without
reasonable cause to believe that Indemnitee’s conduct was unlawful, if
Indemnitee’s act or omission is based, in good faith, upon (i) the records of
the Company, (ii) such information, opinions, reports or statements presented to
the Company, the Board of Directors or any committee of the Board of Directors
by any of the Company’s officers, employees, directors, other committees of the
Board of Directors, legal counsel, professional advisors, experts or any other
person as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, and/or (iii) such information,
opinions, reports or statements presented to an Entity for which Indemnitee has
Corporate Status or such Entity’s officers, employees, directors, committees of
such Entity’s board of directors, managers, general partners, trustees, legal
counsel, professional advisors, experts or any other person as to matters
Indemnitee reasonably believes are within such other person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of such Entity.  The provisions of this paragraph shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

5.Procedure for Indemnification of Indemnifiable Amounts.  

(a)Indemnitee shall, following the final adjudication by a court of competent
jurisdiction evidenced by a final non-appealable order, submit to the Company a
written claim specifying the Indemnifiable Amounts for which Indemnitee seeks
indemnification under Section 3 of this Agreement and the basis for such
claim.  At the reasonable request of the Company, Indemnitee shall furnish such
documentation or information as is reasonably available to Indemnitee and
reasonably necessary to establish that Indemnitee is entitled to indemnification
under Section 3 of this Agreement, and the Company shall pay any fees, costs and
expenses, including, without limitation, reasonable attorneys’ fees,
disbursements and retainers, duplicating, printing and binding costs, telephone
and facsimile transmission charges, postage, delivery services, secretarial
services and other disbursements and expenses actually and reasonably incurred
by Indemnitee in furnishing such documentation or information. Notwithstanding
the foregoing provisions of this Section 5(a), Indemnitee shall not be required
to furnish documentation or information where the provision of such
documentation or information by Indemnitee reasonably could be expected to (i)
result in the loss of the attorney-client privilege or similar privilege or
protection, (ii) be prohibited by applicable law, or (iii) be prohibited by the
terms of any agreement to which Indemnitee is a party.

5

 

--------------------------------------------------------------------------------

(b)Upon submission of a written claim for indemnification of Indemnifiable
Amounts pursuant to the first sentence of Section 5(a) of this Agreement, a
determination with respect to Indemnitee’s entitlement to indemnification under
Section 3 of this Agreement shall be made in the specific case: (i) if a Change
in Control shall have occurred, by Independent Counsel (selected as provided in
Section 5(c) of this Agreement) in a written opinion directed to the Board of
Directors, a copy of which shall be delivered to Indemnitee; or (ii) if a Change
in Control shall not have occurred, (A) by a majority vote  of the Disinterested
Directors (provided there is a minimum of three (3) Disinterested Directors),
even though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors (provided
there is a minimum of three (3) Disinterested Directors), even though less than
a quorum of the Board of Directors, or (C) if there are less than three (3)
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel (selected as provided in Section 5(c) of this Agreement) in
a written opinion directed to the Board of Directors, a copy of which shall be
delivered to Indemnitee.  Indemnitee shall reasonably cooperate in the making of
a determination with respect to Indemnitee’s entitlement to indemnification
under Section 3 of this Agreement, including, without limitation, by providing
such documentation or information that is reasonably requested in writing by the
Company and reasonably available to Indemnitee; provided, however, that
Indemnitee shall not be required to provide documentation or information where
the provision of such documentation or information by Indemnitee reasonably
could be expected to (i) result in the loss of the attorney-client privilege or
similar privilege or protection, (ii) be prohibited by applicable law, or (iii)
be prohibited by the terms of any agreement to which Indemnitee is a party.  Any
fees, costs and expenses, including, without limitation, reasonable attorneys’
fees, disbursements and retainers, duplicating, printing and binding costs,
telephone and facsimile transmission charges, postage, delivery services,
secretarial services and other disbursements and expenses actually and
reasonably incurred by Indemnitee cooperating as provided in the foregoing
sentence shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification under Section 3 of this Agreement)
and the Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.

(c)If the determination of entitlement to indemnification under Section 3 of
this Agreement is to be made by Independent Counsel pursuant to Section 5(b) of
this Agreement, the Independent Counsel shall be selected as provided in this
Section 5(c).  If a Change in Control shall have occurred, Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors, in which event the following
sentence shall apply), by the Indemnitee’s provision of written notice to the
Company advising the Company of the identity of Independent Counsel within ten
(10) calendar days after the Company’s receipt of a written claim for
indemnification pursuant to the first sentence of Section 5(a).  If a Change in
Control shall not have occurred, Independent Counsel shall be selected by the
Board of Directors, by the Company’s provision of written notice to Indemnitee
advising Indemnitee of the identity of Independent Counsel within ten (10)
calendar days after the Company’s receipt of a written claim for indemnification
pursuant to the first sentence of Section 5(a) of this Agreement.  The Company
(in the event of the provision of written notice by Indemnitee as provided in
the second sentence of this Section 5(c)) or Indemnitee (in the event of the
provision of written notice by the Company as provided in the third sentence of
this Section 5(c)), as applicable, may object to the selection of Independent
Counsel by Indemnitee or the Company, as applicable, by the provision written
notice to Indemnitee or the Company,

6

 

--------------------------------------------------------------------------------

respectively, of an objection to such selection within ten (10) calendar days
after receipt of written notice of selection of Independent Counsel by
Indemnitee or the Company, as applicable; provided, however, that such objection
may be asserted only on the ground that Independent Counsel selected by
Indemnitee (in the event of the provision of written notice by Indemnitee as
provided in the second sentence of this Section 5(c)) or the Company (in the
event of the provision of written notice by the Company as provided in the third
sentence of this Section 5(c)) does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the written objection
shall set forth the factual basis of such assertion.  Absent the delivery of a
proper and timely objection in accordance with the foregoing sentence, the law
firm or the member of a law firm selected by the Indemnitee (in the event of the
provision of written notice by Indemnitee as provided in the second sentence of
this Section 5(c)) or the Company (in the event of the provision of written
notice by the Company as provided in the third sentence of this Section 5(c))
shall act as Independent Counsel; in the event of the delivery of a proper and
timely objection in accordance with the foregoing sentence, the law firm or the
member of a law firm selected by Indemnitee (in the event of the provision of
written notice by Indemnitee as provided in the second sentence of this Section
5(c)) or the Company (in the event of the provision of written notice by the
Company as provided in the third sentence of this Section 5(c)) shall not serve
as Independent Counsel unless and until such objection is withdrawn or the Court
of Chancery selects such law firm or such  member of a law firm as Independent
Counsel as further provided in this Section 5(c).  If, within thirty (30)
calendar days after the Company’s receipt of a written claim for indemnification
pursuant to the first sentence of Section 5(a) of this Agreement, no Independent
Counsel shall have been selected in accordance with the foregoing provisions of
this Section 5(c), then either the Company or Indemnitee may, at the expense of
the Company, petition the Court of Chancery to select Independent Counsel, and
the law firm or the member of a law firm selected by the Court of Chancery shall
act as Independent Counsel.  For the avoidance of doubt, the Company shall pay
any fees, costs and expenses, including without limitation, reasonable
attorneys’ fees, disbursements and retainers, duplicating, printing and binding
costs, telephone and facsimile transmission charges, postage, delivery services,
secretarial services and other disbursements and expenses actually and
reasonably incurred (i) by Independent Counsel in making a determination with
respect to Indemnitee’s entitlement to indemnification pursuant to Section 3 of
this Agreement, (ii) by Indemnitee and incident to the notice and objection
procedures of this Section 5(c), and (iii) by Indemnitee and incident to the
petitioning of the Court of Chancery and resulting action, suit or proceeding
pursuant to this Section 5(c).

(d)If it is determined in accordance with this Agreement that Indemnitee is
entitled to indemnification for Indemnifiable Amounts, the Company shall pay or
cause to be paid to Indemnitee such Indemnifiable Amounts within ten (10)
calendar days of such determination.

6.Indemnification for Expenses of a Participant.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or was, by reason
of Indemnitee’s Corporate Status, a participant (as a deponent, witness or
otherwise) in any Proceeding to which Indemnitee is or was not a party or is or
was not threatened to be made a party, the Indemnitee shall be indemnified as
provided in Section 3 of this Agreement to the fullest extent permitted by
applicable law for Indemnifiable Expenses in connection with Indemnitee’s
participation in such Proceeding.

7.Indemnification for Expenses of a Party Who is Wholly or Partly Successful.  

7

 

--------------------------------------------------------------------------------

(a)Notwithstanding any other provision of this Agreement, and without limiting
any such provision, to the extent that Indemnitee is or was, by reason of
Indemnitee’s Corporate Status, a party to and is or was successful, on the
merits or otherwise, as to any Proceeding or any claim, issue or matter involved
in any Proceeding, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred with respect to such Proceeding or such claim, issue or
matter, as applicable, to the fullest extent permitted by applicable law.  In
furtherance and not in limitation of the foregoing, and by way of further
explanation, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters involved in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses with respect to each successfully
resolved claim, issue or matter.  

(b)For purposes of this Section 7, “successful” shall, to the fullest extent
permitted by applicable law, include, but not be limited to, (i) a termination,
withdrawal or dismissal (with or without prejudice) of any Proceeding or any
claim, issue or matter involved in any Proceeding, without any express finding
of liability or guilt against Indemnitee, (ii) the expiration of one hundred
twenty (120) days after the making of any claim or threat of any Proceeding
without the institution of same and without the entering into of any settlement
or compromise with respect to such claim or threat, or (iii) the entering into
of any settlement or compromise with respect to any Proceeding or any claim,
issue or matter involved in any Proceeding pursuant to which Indemnitee is
obligated to pay or is found liable for an amount less than $50,000.  

8.Effect of Certain Resolutions; Waiver of Right of Contribution Against
Indemnitee.  Neither the termination of any Proceeding or any claim, issue or
matter involved in any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contedere or its equivalent, nor the failure of the Company
to award indemnification or to determine that indemnification is payable, shall
create a presumption that Indemnitee is not entitled to indemnification under
this Agreement.  The Company hereby waives, to the fullest extent permitted by
applicable law, any right of contribution that it may have against Indemnitee
with respect to any Proceeding or any claim, issue or matter involved in any
Proceeding in which the Company and Indemnitee are jointly liable.  

9.Agreement to Advance Expenses; Conditions.  The Company shall pay to
Indemnitee, all Expenses actually and reasonably incurred by Indemnitee in
connection with any Proceeding or any claim, issue or matter involved in any
Proceeding, including, without limitation, a Proceeding by or in the right of
the Company and a Proceeding to enforce indemnification and advancement rights
under this Agreement, in advance of the final disposition of such Proceeding or
such claim, issue or matter, if Indemnitee furnishes the Company with a written
undertaking to repay the amount of such Expenses advanced to Indemnitee if it is
finally determined by a court of competent jurisdiction evidenced by a final
non-appealable order that Indemnitee is not entitled, under Section 3 of this
Agreement or otherwise, to indemnification with respect to such Expenses.  To
the fullest extent permitted by applicable law, such undertaking shall be
accepted by the Company without reference to the financial ability of Indemnitee
to make repayment, and shall in no event be required to be secured.

8

 

--------------------------------------------------------------------------------

10.Procedure for Advancement of Expenses.  Indemnitee shall submit to the
Company a written claim specifying the Expenses for which Indemnitee seeks
advancement under Section 9 of this Agreement, and the basis for such claim,
together with documentation evidencing that Indemnitee has actually and
reasonably incurred such Expenses.  Notwithstanding the foregoing, Indemnitee
shall not be required to furnish documentation or information where the
provision of such documentation or information by Indemnitee reasonably could be
expected to (i) result in the loss of the attorney-client privilege or similar
privilege or protection, (ii) be prohibited by applicable law, or (iii) be
prohibited by the terms of any agreement to which Indemnitee is a party.  The
Company shall advance such Expenses to Indemnitee or on behalf of Indemnitee
within thirty (30) calendar days after receipt of such written claim and
documentation.

11.Remedies of Indemnitee.

(a)Right to Petition Court.  In the event that Indemnitee submits to the Company
a written claim for indemnification of Indemnifiable Amounts under Sections 3
and 5 of this Agreement or submits to the Company a written claim for
advancement of Expenses under Sections 9 and 10 of this Agreement, and the
Company fails to make such indemnification or advancement, as applicable,
pursuant to the terms of this Agreement, Indemnitee may petition the Court of
Chancery to enforce the Company’s obligations under this Agreement.

(b)Burden of Proof.  In any action, suit or proceeding brought under
Section 11(a) of this Agreement, the Company shall have the burden of proving
that Indemnitee is not entitled to indemnification of Indemnifiable Amounts or
advancement of Expenses, as applicable, under Section 3 of this Agreement.

(c)Expenses.  The Company agrees to reimburse Indemnitee in full for any
Expenses actually and reasonably incurred by Indemnitee in connection with
investigating, preparing for, litigating, defending, prosecuting or settling any
action, suit or proceeding brought by Indemnitee under Section 11(a) of this
Agreement, except where such action, suit or proceeding or any claim, issue or
matter involved therein is adjudicated finally by a court of competent
jurisdiction evidenced by a final non-appealable order in favor of the
Company.  

(d)Validity of Agreement.  The Company shall, to the fullest extent permitted by
applicable law, be precluded from asserting in any Proceeding, including,
without limitation, any action, suit or proceeding under Section 11(a) of this
Agreement, that the provisions of this Agreement are not valid, binding and
enforceable or that there is insufficient consideration for this Agreement and
shall stipulate in any such Proceeding that the Company is bound by all the
provisions of this Agreement.  It is the intent of the Company that, to the
fullest extent permitted by applicable law, the Indemnitee not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee under this
Agreement.

(e)Failure to Act Not a Defense.  Neither the failure of the Company (including,
without limitation, the Board of Directors or any committee thereof, independent
legal counsel, or stockholders) to make a determination concerning the
permissibility of the indemnification of Indemnifiable Amounts, nor an actual
determination by the Company

9

 

--------------------------------------------------------------------------------

(including, without limitation, the Board of Directors or any committee thereof,
independent legal counsel or the Company’s stockholders) concerning the
permissibility of the indemnification of Indemnifiable Amounts, shall be a
defense in any action, suit or proceeding brought under Section 11(a) of this
Agreement, and neither shall create a presumption that such indemnification is
not permissible under this Agreement.

12.Notice By Indemnitee; Defense of the Underlying Proceeding.  

(a)Notice by Indemnitee.  Indemnitee agrees to notify the Company promptly in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding or any
claim, issue or matter involved in any Proceeding which may result in the
indemnification of Indemnifiable Amounts or the advancement of Expenses under
this Agreement; provided, however, that the failure to give any such notice
shall not disqualify Indemnitee from the right, or otherwise affect in any
manner any right of Indemnitee, to receive indemnification of Indemnifiable
Amounts or advancement of Expenses under this Agreement, except to the extent
the Company’s ability to defend in such Proceeding or such claim, issue or
matter is materially prejudiced thereby.

(b)Defense by Company.  Subject to the provisions of the last sentence of this
Section 12(b) and of Section 12(c) of this Agreement, the Company shall have the
right to defend Indemnitee in any Proceeding or any claim, issue or matter
involved in any Proceeding which may give rise to the indemnification of
Indemnifiable Amounts under this Agreement; provided, however, that the Company
shall notify Indemnitee of any such decision to defend within ten (10) calendar
days of the Company’s receipt of notice of any such Proceeding or such claim,
issue or matter under Section 12(a) of this Agreement.  The Company shall not,
without the prior written consent of Indemnitee, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which (i)
includes an admission of fault of Indemnitee, or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding or such claim, issue or matter, which release shall
be in form and substance reasonably satisfactory to Indemnitee.  This
Section 12(b) shall not apply to a Proceeding or any claim, issue or matter
involved in a Proceeding brought by Indemnitee under Section 5(c) or Section
11(a) of this Agreement or pursuant to Section 20 of this Agreement.

(c)Indemnitee’s Right to Counsel.  Notwithstanding the provisions of
Section 12(b) of this Agreement, (i) if in a Proceeding or a claim, issue or
matter involved in a Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, (A) Indemnitee reasonably concludes that he or
she may have separate defenses or counterclaims to assert with respect to such
Proceeding or such claim, issue or matter which are inconsistent with the
position of other defendants in such Proceeding or such claim, issue or matter,
as applicable, or (B) a conflict of interest or potential conflict of interest
exists between Indemnitee and the Company, or (ii) if the Company fails to
assume the defense of such Proceeding or such claim, issue or matter in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
reasonably acceptable to the Company, which separate legal counsel shall
represent other defendants in such Proceeding or such claim, issue or matter
that are similarly situated to Indemnitee, at the expense of the Company.  In
addition, if the Company fails to comply with any of its obligations under this
Agreement or in the event that the Company or any other Entity or individual
takes any action to declare this Agreement void or unenforceable, or institutes
any

10

 

--------------------------------------------------------------------------------

Proceeding or any claim, issue or matter involved in any Proceeding to deny or
to recover from Indemnitee the benefits intended to be provided to Indemnitee
under this Agreement, except with respect to any Proceeding or any claim, issue
or matter involved in any Proceeding that is resolved in favor of the Company,
Indemnitee shall have the right to retain counsel of Indemnitee’s choice, at the
expense of the Company, to represent Indemnitee in connection with any such
matter.

(d)Consent to Judgment or Settlement or Compromise by Indemnitee.  Indemnitee
shall not, without the prior written consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed), consent to the entry of
any judgment against Indemnitee or consent to or enter into any settlement or
compromise with respect to any Proceeding or any claim, issue or matter involved
in any Proceeding with respect to which the Company may have indemnification or
advancements obligations to Indemnitee under this Agreement.  The Company shall
have no obligation to indemnify Indemnitee under this Agreement with respect to
any Proceeding or any claim, issue or matter involved in any Proceeding for
which a judgment, settlement or compromise is consented to or entered into by
Indemnitee without the prior written consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed).

13.Representations and Warranties of the Company.  The Company hereby represents
and warrants to Indemnitee as follows:

(a)Authority.  The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

(b)Enforceability.  This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally or equitable principles.

14.Insurance.  The Company shall maintain, at its expense, a customary insurance
policy or policies to protect itself and Indemnitee against liability arising
out of Indemnitee’s Corporate Status.  

15.Contract Rights Not Exclusive.  The rights to indemnification of
Indemnifiable Amounts and advancement of Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law or the Charter, Bylaws, or any other
agreement, vote of stockholders or directors (or a committee of directors), or
otherwise, both as to action (or inaction) in Indemnitee’s official capacity and
as to action (or inaction) in any other capacity as a result of Indemnitee’s
serving as a director and/or officer, as applicable, of the Company.

16.Successors.  This Agreement shall be (a) binding upon all successors and
assigns of the Company (including, without limitation, to the fullest extent
permitted by applicable law, any transferee of all or a substantial portion of
the business, shares, stock or other equity securities and/or assets of the
Company and any direct or indirect successor to the Company by merger or

11

 

--------------------------------------------------------------------------------

consolidation or otherwise by operation of law), and (b) binding on and shall
inure to the benefit of the heirs, personal representatives, executors and
administrators of Indemnitee.  To the fullest extent permitted by applicable
law, the Company shall cause any successor to the business, stock and/or assets
of the Company or the direct or indirect successor to the Company by merger or
consolidation or otherwise by operation of law to assume and agree to perform
this Agreement in the same manner as if no such succession had taken
place.  This Agreement shall continue for the benefit of Indemnitee and the
heirs, personal representatives, executors and administrators of Indemnitee
after Indemnitee has ceased to have Corporate Status.

17.Other Sources; Subrogation.  The Company’s obligation to indemnify or advance
expenses to Indemnitee, if any, under this Agreement shall be reduced by the
actual amount Indemnitee receives, as indemnification or advancement of expenses
from any other Entities or individuals or any insurance policy.  In the event of
any indemnification of Indemnifiable Amounts or advancement of Expenses by the
Company under this Agreement, the Company shall, to the fullest extent permitted
by applicable law, be subrogated to the extent of such indemnification or
advancement to all of the rights of contribution or recovery of Indemnitee
against other Entities or individuals and have a right of contribution against
such other Entities or individuals, and, in furtherance thereof, Indemnitee
shall take, at the request of the Company, all reasonable action necessary to
secure such rights, including, without limitation, seeking the execution and
delivery by such other Entities or individuals of an agreement as to the
division of indemnification and advancement liabilities as between such other
Entities or individuals and the Company, in a manner reasonably acceptable to
the Company prior to the payment by the Company of any such Indemnifiable
Amounts or Expenses and/or the execution and delivery of such documents as are
reasonably necessary to enable the Company to bring suit to enforce such
rights.  The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.

18.Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed and enforced under the laws of the State of Delaware, without
giving effect to the provisions thereof relating to conflicts of law.  To the
fullest extent permitted by applicable law, the Company and Indemnitee hereby
(a) agree that all claims, controversies or disputes arising out of or relating
to this Agreement may be resolved by the Court of Chancery, (b) irrevocably
consent and submit to the personal jurisdiction of the Court of Chancery in any
action, suit or proceeding in respect of any claim, controversy or dispute
arising out of or relating to this Agreement, (c) waive and agree not to assert
in defense of any claim of improper venue or any claim that the Court of
Chancery is an inconvenient forum in any action, suit or proceeding in respect
of any claim, controversy or dispute arising out of or relating to this
Agreement, and (d) appoint, to the extent that the Company or Indemnitee, as
applicable, is not otherwise subject to service of process in the State of
Delaware, the Company’s registered agent at such registered office in the State
of Delaware listed on the records of the Secretary of State of the State of
Delaware as the Company’s agent for service of process in the State of
Delaware.  To the fullest extent permitted by applicable law, the Company and
Indemnitee hereby agree that the mailing of process and other papers in
connection with any such action, suit or proceeding in the manner provided in
Section 22 of this Agreement or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof.

12

 

--------------------------------------------------------------------------------

19.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
Company and Indemnitee.

20.Indemnitee as Plaintiff.  Except as provided in Section 5(c) or Section 11 of
this Agreement and in the next sentence, Indemnitee shall not be entitled to
indemnification of Indemnifiable Amounts or advancement of Expenses with respect
to any Proceeding or any claim, issue or matter involved in any Proceeding
brought by Indemnitee against the Company, any Subsidiary, or any director,
manager, general partner or officer of the Company or any such Subsidiary, prior
to a Change in Control, unless (a) the commencement of such Proceeding or such
claim, issue or matter by Indemnitee was authorized in the specific case by the
Board of Directors, (b) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law,
(c) as may be required by applicable law or (d) with respect to a Proceeding
brought to establish or enforce a right to indemnification.  This Section 20
shall not apply to (a) affirmative defenses asserted by Indemnitee or any
compulsory counterclaims required to be made by Indemnitee in any Proceeding or
with respect to any claim, issue or matter involved in any Proceeding brought
against Indemnitee, or (b) any Proceeding or any claim, issue or matter involved
in any Proceeding brought by Indemnitee against the Company, any Subsidiary, or
any director, manager, general partner or officer of the Company or any such
Subsidiary, from and after a Change in Control.

21.Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both the Company and
Indemnitee.  Notwithstanding any other provision of this Agreement or any
provision of applicable law to the contrary, to the fullest extent permitted by
applicable law, no supplement, modification or amendment of this Agreement shall
adversely affect any right or protection of Indemnitee in respect of any act or
omission occurring prior to the time of such supplement, modification or
amendment.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement (whether
or not similar), nor shall such waiver constitute a continuing waiver.

22.Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile or email and receipt
is acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third (3rd) business day after the date on which it is so
mailed, in each case:

(a)If to Indemnitee, at the address on file with the Company for such Indemnitee
or such other address as Indemnitee shall provide in writing to the Company.

(b)If to the Company, to 3 Bala Plaza East, Suite 502, Bala Cynwyd, Pennsylvania
19004, Attention:  General Counsel.

13

 

--------------------------------------------------------------------------------

23.Continuation of Indemnity.  All agreements and obligations of the Company
contained in this Agreement shall continue during the period the Indemnitee
serves in any capacity entitling Indemnity to indemnification under this
Agreement and shall continue thereafter so long as Indemnitee shall be subject
to any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, legislative or
investigative, or other, arising as a result of acts or omissions occurring
during the period Indemnitee served as a director and/or officer, as applicable,
of the Company.

24.Headings.  The headings of the paragraphs in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

25.Counterparts.  This Agreement may be executed in one or more counterparts
(including, without limitation, by facsimile or email transmission that includes
a copy of the sending party’s signature), in which event, all of said
counterparts shall be deemed to be originals of this Agreement.

 

[Signature Page Follows]

 

14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:

 

RADIUS GLOBAL INFRASTRUCTURE, INC.

 

 

Name:

Title:

 

 

INDEMNITEE:

 

[●]

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Director and Officer Indemnification Agreement]